MEMORANDUM OPINION
No. 04-06-00609-CR and No. 04-06-00610-CR
Victor Anthony LOPEZ,
Appellant
v.
The STATE of Texas ,
Appellee
From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-8710A and 2005-CR-8711
Honorable Sid Harle , Judge Presiding



PER CURIAM


Sitting: Alma L. López, Chief Justice
  Catherine Stone , Justice
  Rebecca Simmons , Justice


Delivered and Filed: December 27, 2006 


DISMISSED
 The trial court's certification in this appeal states that the case is a "plea-bargain case, and the defendant has NO right of
appeal" and "the defendant has waived his right of appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure
provides, "[t]he appeal must be dismissed if a certification that shows the defendant has a right of appeal has not been made
part of the record under these rules."  Tex. R. App. P. 25.2(d). 
 Appellant's counsel filed written notice with this court that counsel reviewed the record and appellant's pro se notice of
appeal.  Appellant's counsel concludes that Lopez entered a plea of guilty and although there were pre-trial motions filed, no
rulings were obtained from the trial court and therefore he agrees this court has no choice but to dismiss the appeal in
accordance with Tex. R. App. P. 25.2(a)(2).  We construe this notice as an indication that appellant will not seek to file an
amended trial court certification showing that he has the right of appeal.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels
v. State, 110 S.W.3d 174, 177 (Tex. App.--San Antonio 2003, no pet.).  In light of the record presented, we agree with
appellant's counsel that Rule 25.2(d) requires this court to dismiss this appeal.  Accordingly, this appeal is dismissed.


       PER CURIAM
Do Not Publish